Citation Nr: 1515416	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for herniated disc L5-S1 with sciatica, in excess of 20 percent prior to August 16, 2010, in excess of 40 percent from August 16, 2010 to June 26, 2013, and in excess of 20 percent thereafter.

2. Entitlement to an evaluation in excess of 10 percent for left lower extremity sciatica prior to June 27, 2013, and over 40 percent thereafter.

3. Entitlement to a compensable evaluation for right lower extremity sciatica prior to June 27, 2013, and over 20 percent thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to October 1988 and from February 1989 to March 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). This matter was remanded in February 2010 and April 2012 for further development.

In the May 2007 rating decision, the RO denied an increased rating for herniated disc L5-S1 with sciatica, which at the time was rated 20 percent disabling. 

In August 2011, the RO granted a 40 percent rating for herniated disc L5-S1 with sciatica, effective August 16, 2010.  It also awarded a separate rating for left lower extremity sciatica associated with herniated disc L5-S1.

The April 2012 Board remand raised the issue of entitlement to a separate rating for right lower extremity sciatica and in a July 2013 rating decision, the Buffalo, New York RO awarded a 20 percent rating for that disability, effective June 27, 2013.  In the same rating decision, the RO increased left lower extremity sciatica from 10 percent to 40 percent disabling but reduced the low back evaluation from 40 percent to 20 percent disabling; both ratings became effective June 27, 2013.

The Veteran testified before a Veterans Law Judge at an October 2009 hearing and a copy of that hearing transcript has been associated with the claims file.  The presiding Veterans Law Judge is no longer with the Board, and the appellant was informed of his right to an additional hearing in December 2014 and February 2015 correspondence.  The Veteran has not responded.  According to the notice letters, this is taken as an indication that he does not desire an additional hearing.

Although the Board previously determined that the issue of entitlement to a TDIU had not been raised, as discussed in further detail below, here, the Board finds that it has.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals VA treatment records from June 2001 through July 2013.  The Veterans Benefits Management System contains an October 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issues of entitlement to an increased rating for herniated disc L5-S1 with sciatica and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to June 27, 2013, the evidence has not shown moderate incomplete paralysis of the left sciatic nerve.

2. For the period from to June 27, 2013, the evidence has not shown severe incomplete paralysis of the left sciatic nerve.

3. It is as likely as not that for the period prior to June 27, 2013, the evidence has shown mild incomplete paralysis of the right sciatic nerve.

4. For the period from to June 27, 2013, the evidence has not shown moderately severe incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1. Prior to June 27, 2013, the criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.20, 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2014).

2. From June 27, 2013, the criteria for an evaluation in excess of 40 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.20, 4.123, 4.124a, Diagnostic Codes 8520, 8620.

3. Resolving all reasonable doubt in favor of the Veteran, prior to June 27, 2013, the criteria for a 10 percent evaluation, but no more, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.14, 4.20, 4.123, 4.124a, Diagnostic Codes 8520, 8620.

4. From June 27, 2013, the criteria for an evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.20, 4.123, 4.124a, Diagnostic Codes 8520, 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2007, November 2007, September 2008, and July 2009 correspondence, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  Notice regarding how VA determines the rating and effective date was also provided.  The issues involving radiculopathy were readjudicated in July 2013.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has not alleged, and there is no evidence indicating, that any of the above disabilities have worsened since the most recent examinations.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

At the October 2009 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issues on appeal were fully developed.  38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the February 2010 and April 2012 Board remands, the AOJ obtained private and VA treatment records as well as VA examinations, which, as they relate to radiculopathy, the Board finds adequate.  There has therefore been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Diagnostic Code 8620, under which the Veteran is currently rated, addresses the criteria for evaluating neuritis of the sciatic nerve, and is consistent with the criteria for evaluating degrees of paralysis set forth below.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

At the October 2009 hearing, the Veteran reported experiencing constant bilateral lower extremity numbness, loss of sensation and radiating pain.  He also noted that that if he sleeps on his side, his legs become numb by the morning.

A March 2010 VA treatment records shows the appellant reported that at night when sleeping, he would experience pain in his left lower extremity which would feel as though it would lock up.  Physical examination of the extremities revealed that he was unable to feel monofilament on the bilateral lower extremities or tops of feet.

A July 2010 VA treatment record notes good motor and sensory examination of the lower extremities although his gait was somewhat awkward.

In August 2010, the appellant was provided with a VA spine and peripheral nerve examination.  The Veteran reported numbness in the left foot and described burning, tingling pain in the medial aspect of the thigh.  Although reflexes in both knees were noted to be normal, bilateral ankle and plantar reflexes were absent.  Sensory examination of the right lower extremity was normal except for decreased pain/pinprick sensation in the right foot; no dysesthesias was noted.  Sensory examination of the left lower extremity revealed decreased vibration sense in the toes, position sense in the ankle but not the toes, absent pain/pinprick sense in the entire foot, decreased light touch sensation in the entire foot, burning pain in the thigh and cottony numbness in the foot.  Motor examination and muscle tone of the lower extremities was normal and no muscle atrophy was noted.  Gait was antalgic and he used a cane but there was no imbalance, tremor or fasciculation.  Straight leg raising tests were positive bilaterally.  The examiner noted that he reviewed the claims file and examined the appellant, and his detailed findings relating to radiculopathy are consistent with the evidence of record.  As such the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2.

A March 2011 VA treatment record shows a limping gait but good motor and sensory findings in the lower extremities.  

A November 2011 VA treatment record shows that although the appellant was using a cane due to radiculopathy, motor, sensory and strength findings were still good.

In June 2013, the appellant was provided with another spine and peripheral nerves examination.  The Veteran reported that he experiences pain radiating from his back into his scrotum and down the left leg.  He also reported numbness in both legs from the knees down to the feet and stated that he experienced a feeling of muscle spasms in the left leg when lying down to sleep.  Objective testing revealed normal strength in hip flexion and great toe extension bilaterally, and 4/5 strength bilaterally in knee extension, plantarflexion and dorsiflexion.  No muscle atrophy was noted.  Deep tendon reflexes of the knees were normal bilaterally but absent in both ankles.  Sensory examination was normal in both upper anterior thighs, decreased in both thighs/knees and lower legs/ankles, and absent in both feet/toes.  Straight leg raising tests were negative on the right side and positive on the left.  There was severe numbness in both lower extremities.  Although there was moderate constant pain in the left lower extremity, there was none in the right.  Both lower extremities were negative for intermittent pain or paresthesias and/or dysesthesias.  No other signs or symptoms of radiculopathy were noted and the examiner assessed the radiculopathy in the right lower extremity as moderate and the left as severe.  The examiner noted that she reviewed the claims file and examined the appellant, and her detailed findings relating to radiculopathy are consistent with the evidence of record.  As such, the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2.

In light of the above, there is no basis for an increased rating for the left lower extremity.  Prior to June 2013, the evidence generally shows numbness, loss of sensation in the ankle and feet and some burning or tingling.  Although the appellant reported in March 2010 that sleeping on his side resulted in a locking feeling, objective testing consistently revealed normal motor examination, normal muscle tone and no muscle atrophy.  As such, the Board finds that the symptoms are most appropriately described as wholly sensory.  Because the August 2010 examination revealed only some loss of reflexes and sensory disturbances in the ankle and foot but otherwise normal reflexes, no muscle atrophy, or excruciating pain, and given that the July 2010, March 2011 and November 2011 VA treatment records evidenced good motor and sensory findings, the Board finds that a rating consistent with mild incomplete paralysis is appropriate.  Thus, prior to June 27, 2013, a rating in excess of 10 percent is denied.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620.  

From June 27, 2013, there is no basis for an evaluation in excess of 40 percent.  The June 2013 examiner noted that there was no muscle atrophy and found strength of at least 4 out of 5 in the left lower extremity.  As such, there is no evidence of marked muscle atrophy or complete paralysis of the left lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As to the right lower extremity, resolving all reasonable doubt in the Veteran's favor, a compensable rating is warranted for the period prior to June 27, 2013.  Although motor examination and muscle tone were normal, and most of his complaints during this period related to the left lower extremity, he did complain of some numbness, pain and burning on the right side.  Moreover, decreased sensation and the absence of ankle and plantar reflexes have been demonstrated on examination.  The Board therefore finds that the evidence is at least evenly balanced as to whether there was mild incomplete paralysis during this period.  Thus, a 10 percent rating, but no higher, is warranted prior to June 27, 2013.  38 C.F.R. §§ 4.3, 4.123, 4.124a, Diagnostic Codes 8520, 8620.

From June 27, 2013, there is no basis for an evaluation in excess of 20 percent.  At the June 2013 examination, although there was some numbness in the right lower extremity, there was no pain, paresthesias, dysesthesias.  Strength was at least 4 out of 5, reflexes were normal - except for the ankle - and sensory examination was normal in the thigh.  Although sensory examination was decreased or absent in the lower leg and ankle, the 20 percent rating for moderate incomplete paralysis more than adequately accounts for such impairment.  See 38 C.F.R. §§ 4.3, 4.123, 4.124a, Diagnostic Codes 8520, 8620.

As to lay evidence, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his bilateral lower extremity radiculopathy.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is generally both competent and credible; however, as analyzed above, it does not support a higher rating.

There is no evidence of exceptional or unusual circumstances warranting referral for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1).  The rating criteria reasonably describe the claimant's disability level and symptomatology such that the assigned schedular evaluations are adequate.  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's bilateral lower extremity radiculopathy that would render the schedular criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); VAOPGCPREC 6-96.

The issue of entitlement to a TDIU is addressed below.


ORDER

Entitlement to an evaluation in excess of 10 percent for left lower extremity sciatica prior to June 27, 2013 and in excess of 40 percent thereafter, is denied.

Entitlement to a 10 percent evaluation, but no more, for right lower extremity sciatica prior to June 27, 2013 is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for right lower extremity sciatica from June 27, 2013 is denied.


REMAND

The remaining issues require further development.  As to the back disorder, although the June 2013 VA examiner checked a box indicating that flare-ups did not impact the function of the Veteran's thoracolumbar spine, the appellant reported experiencing constant low back pain which caused his back to lock-up when he attempts to get out of bed in the morning.  He further stated that he uses a wheelchair two to three times per week when he experiences these episodes.  An April 2011 VA treatment record confirms that the appellant was provided with wheelchair management training after reporting that every one to two months he experiences a cycle where his back freezes up for three to five weeks and which prevents him from getting around.  To the extent the examiner's finding is inconsistent with the Veteran's competent reports of flare-ups, the examination is inadequate and an addendum opinion is required.

As to entitlement to a TDIU, the June 2013 VA examiner also stated that the Veteran's thoracolumbar spine disorder had prevented him from working since he left active duty in 1993.  As such, the issue of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 453-54.  As noted in the prior Board remands, however, at the October 2009 hearing, the Veteran indicated that he was unable to work due to other disorders and at the August 2010 VA examination, he stated that he was unemployed due to hypertension and posttraumatic stress disorder, neither of which are service connected.  To this extent, the examiner's statement is also inconsistent with the record and should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in to the examiner who prepared the June 2013 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should provide an opinion specifically addressing the extent to which the Veteran's reported back flare-ups result in any additional functional loss due to weakness, fatigue or incoordination.

(b) The examiner should also provide a fully-supported rationale for his opinion that the Veteran's service-connected back disorder and radiculopathy have prevented him from securing or maintaining employment since 1993.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claims.  If additional examination of service connected disorders is required to adjudicate the TDIU issue, such examination should be conducted.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


